Citation Nr: 0421474	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post crush injury to the 3rd digit, right hand.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for status 
post crush injury to the 3rd digit, right hand, with an 
evaluation of 10 percent.  The veteran seeks a higher initial 
rating.    

This claim for a higher rating for status post crush injury 
to the 3rd digit, right hand, is an initial rating case, on 
the granting of service connection, and thus the Board has to 
consider whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The issue of an extra-schedular rating for status post crush 
injury to the 3rd digit, right hand is addressed in the 
REMAND portion of the decision below.  That issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran suffers from unfavorable ankylosis of the 3rd 
digit on his right hand due to a status post crush injury; 
the current 10 percent rating is the maximum evaluation 
allowed for unfavorable ankylosis of the 3rd finger.        


CONCLUSION OF LAW

A scheduler rating in excess of 10 percent for status post 
crush injury to the 3rd digit, right hand is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5226 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2002 rating decision; the July 
2003 Statement of the Case; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating for status post crush injury to the 3rd digit, right 
hand, and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated May 2002, June 2002, and March 2004 
informed him of the types of evidence that would substantiate 
his claim, that he could obtain and submit private evidence 
in support of his claim, and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was provided to the veteran in June 2002, before the October 
2002 RO decision that is the subject of this appeal.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard, supra.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2002, June 2002, and March 2004 letters and 
asked him to identify all medical providers who treated him 
for status post crush injury to the 3rd digit, right hand.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran underwent a VA examination 
in June 2002.  The examination provided sufficient findings 
upon which to rate the disability at issue.  There is 
adequate medical evidence to make a decision on the claim.  
There is no duty to provide another examination or medical 
opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The veteran served on active duty from November 1976 to March 
1979.  The service medical records reflect that the veteran's 
3rd digit of his right hand got caught in the drawers of a 
filing cabinet.  He was diagnosed with subluxing extensor 
tendon 3rd digit of the right hand metacarpophalangeal (MCP) 
joint.  

The veteran treated with Hand Surgery Associates in September 
2001.  He complained of constant pain (especially when in 
use), stiffness, numbness, and limited range of motion.  He 
reported having experienced pain in the finger since the 
injury, and that he had been offered surgery (which he 
declined).  He just learned to live with the pain, but he 
reported that it is getting worse.  On examination, his right 
hand proximal interphalangeal (PIP) joint was swollen, but he 
could flex and extend it with minimal pain.  His collateral 
ligament was stable to stressing, but his 3rd digit extensor 
digitorum communis (EDC) tendon was subluxed and dislocates 
with flexion of the MCP joint, associated with a snapping-
type sensation and pain.  He had no triggering of his right 
3rd digit.    X-rays did not reveal any bony abnormalities.  
The clinician diagnosed right 3rd digit tendon mal-alignment 
and dislocation.  

In May 2002, the veteran sought treatment at with a VA 
medical center in Denver.  He stated that he heard a popping 
sound followed by a sharp pain in the 3rd digit of his right 
hand.  On physical examination, the veteran had decreased 
range of motion of the 3rd digit secondary to pain.  There 
was mild swelling of the MCP joint, but no obvious mal-
alignment or loss of sensation.  

The veteran underwent a VA examination in June 2002.  The 
veteran still had pain and swelling.  He also reported that 
he was unable to use his 3rd digit for grasping objects.  
Upon examination, the veteran's 3rd digit was extended at the 
MCP, PIP, and distal interphalangeal (DIP) joints.  When 
making a fist, the veteran's 2nd, 4th, and 5th digits were 2 
cm. away from the palmar crease.  His 3rd digit remained 
extended.  He held objects using 1st, 2nd, and 4th digits.  
There was decreased grip strength and the intrinsic hand 
muscles were considerably weak when compared to his left 
hand.  The 3rd digit showed tenderness on flexion of the MCP 
joint which was possible at 85 degrees.  PIP joint flexion at 
28 degrees was also tender and painful.  DIP joint was 
nontender and could be flexed to 10 degrees with pain.  
Repeated motion showed increased pain, weakened movement, and 
inhibited endurance.  The clinician diagnosed status post 
crush injury with residuals of pain and discomfort and 
limited motion.  The clinician also assessed an additional 5-
10 degrees of lost flexion due to flare-ups, pain with 
repeated use, impaired endurance, incoordination, and 
weakness.  

X-rays revealed what appeared to be cortical irregularity 
involving the distal diaphyseal aspect of the proximal 
phalanx.  There was also a 2-3 mm. diameter radiopaque 
density along the ventral aspect of the proximal phalanx.  

The clinician submitted an addendum to her report in August 
2002 in which she opined that the veteran's disabilities were 
more likely than not related to service. 

On the basis of the VA examination and subsequent addendum, 
the RO granted service connection for status post crush 
injury to the 3rd digit, right hand with an evaluation of 10 
percent.  

The veteran appealed for a higher rating and attended a March 
2004 Board videoconference hearing.  The veteran testified 
that pain and swelling occur in the 3rd digit of his right 
hand if he lowers his hand to his side for five minutes.  He 
also stated that he has weakened grip and constant pain.  He 
soaks his finger regularly and puts ice on it when it swells.  
He is a customer service representative whose job requires 
extensive typing.  He is supposed to maintain 65 words per 
minute and he is having trouble maintaining the required 
level of productivity.  He stated that he has used a lot of 
sick time and that his doctor has prescribed at least one day 
off of work per month.  He also attends physical therapy 
twice a month.  He testified that his company is doing an 
assessment of all customer support representatives and it 
will make a determination as to the veteran's status with the 
company after a six-month period of reviewing the veteran's 
decreased productivity.  

At the Board's suggestion, the veteran asked his employer to 
submit a letter regarding his work status.  The employer 
submitted a statement that confirmed the veteran's job 
responsibilities, and noted the veteran's substantial 
reduction in productivity and job performance.  The employer 
also stated that the company has reassigned him 
responsibilities more conducive with his current level of 
proficiency.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.
 
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5226), the 
maximum rating of 10 percent is warranted when the veteran 
experiences ankylosis (favorable or unfavorable) of the long 
finger.   

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5226) as it 
existed prior to August 26, 2002, the maximum rating of 10 
percent was warranted when the veteran experienced ankylosis 
(favorable or unfavorable) of the middle finger.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.
 
Analysis

The veteran is currently rated at 10 percent for his status 
post crush injury to the 3rd digit, right hand.  He seeks a 
higher rating  
  
Effective on August 26, 2002, the regulations pertaining to 
evaluations for finger disabilities changed.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 26, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5230, to the period on or after August 
26, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.71a, codes 5214-5230.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 26, 2002, the veteran 
is entitled to a rating higher than 10 percent under the old 
criteria and (2) whether, for the period on and after August 
26, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

Diagnostic Code 5226 as it existed prior to August 26, 2002, 
provided that ankylosis (whether favorable or unfavorable) of 
the middle finger warranted a maximum of a 10 percent rating.  

The Board notes that pursuant to the current version of 38 
C.F.R. § 4.71a (Diagnostic Code 5226) the maximum rating of 
10 percent is warranted when the veteran experiences 
ankylosis (favorable or unfavorable) of the long finger.  The 
only difference in the regulations is the identification of 
the 3rd digit as the middle finger prior to August 26, 2002, 
and the long finger effective August 26, 2002.  

The regulation, as amended in 2002, includes no substantive 
change to this diagnostic code.  As such, the veteran will 
not be prejudiced by the Board's decision to proceed with 
adjudication of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of median transverse fold of the 
palm.  Limitation of motion of less than one inch (2.5 
centimeters) is not considered disabling.  38 C.F.R. § 4.71a, 
Code 5220 and note (a) following Code 5223, effective prior 
to August 26, 2002.

At the veteran's VA examination, the veteran's attempt to 
make a fist revealed that the 3rd digit of his right hand 
remained extended.  Thus, flexion was prevented to further 
than 2 inches (5.1 cm.) of the median transverse fold of the 
palm.  The Board finds that the veteran has shown unfavorable 
ankylosis of the 3rd digit of the right hand.  Pursuant to 38 
C.F.R. § 4.71a (Diagnostic Code 5226), the 10 percent rating 
to which the veteran is currently entitled, represents the 
maximum schedular possible rating under the rating schedule.  

The Board has considered 38 C.F.R. §§  4.40, 4.45 and DeLuca, 
supra, but the factors enumerated in the cited legal 
authority do not apply when a veteran is at the maximum 
rating based on ankylosis.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).   

As the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 10 percent for 
status post crush injury to the 3rd digit, right hand, at any 
time during the rating period (see Fenderson, supra), the 
benefit of the doubt doctrine is not applicable to this 
aspect of the veteran's claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
status post crush injury to the 3rd digit, right hand, is 
denied.  


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321.  
"The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own. The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is apparent that the veteran's disability has resulted in 
a substantial reduction in productivity and overall job 
performance, and that these factors constitute a "marked 
interference with employment" pursuant to 38 C.F.R. § 
3.321(b)(1).  The Board finds that the claim for an 
extraschedular rating for the veteran's status post crush 
injury to the 3rd digit, right hand should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

Accordingly, this case is REMANDED for the following action:

1.  The claim for an extraschedular 
rating for the veteran's status post 
crush injury to the 3rd digit, right hand 
must be referred to the VA Director of 
the Compensation and Pension Service for 
consideration of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Attention is directed to 
the relevant medical evidence of 
unfavorable ankylosis of the right 3rd 
finger, with secondary problems with 
grasping with the right hand, the 
veteran's testimony, and the statement 
from his employer regarding the work 
impairment caused by his right hand 
disability.

2.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should ensure 
compliance with the applicable 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.
 
3.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



